NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0619n.06

                                          No. 11-5660
                                                                                        FILED
                             UNITED STATES COURT OF APPEALS                        Jun 13, 2012
                                  FOR THE SIXTH CIRCUIT
                                                                             LEONARD GREEN, Clerk
UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE WESTERN
GREGORY L. REDDEN,                                  )       DISTRICT OF TENNESSEE
                                                    )
       Defendant-Appellant.                         )
                                                    )



       BEFORE: BOGGS and COLE, Circuit Judges; OLIVER, Chief District Judge.*


       PER CURIAM. Gregory L. Redden appeals the district court’s order denying his motion to

suppress.

       On January 3, 2010, law enforcement officers executed a search warrant at Redden’s motel

room and discovered counterfeit Federal Reserve Notes and counterfeiting equipment. Redden was

charged with conspiring to manufacture and possess counterfeit Federal Reserve Notes,

manufacturing counterfeit Federal Reserve Notes, and possessing counterfeit federal reserve notes,

in violation of 18 U.S.C. §§ 371, 471, and 472. After the district court denied Redden’s motion to

suppress the evidence seized during the search of his motel room, he pleaded guilty to the charges

against him. The district court sentenced him to three concurrent prison terms of forty-one months.




       *
         The Honorable Solomon Oliver, Jr., Chief United States District Judge for the Northern
District of Ohio, sitting by designation.
No. 11-5660
United States v. Redden

        On appeal, Redden argues that the search warrant was invalid because the supporting

affidavit lacked probable cause and that the good-faith exception to the exclusionary rule should not

apply. When reviewing the denial of a motion to suppress, we review the district court’s factual

findings for clear error and its legal conclusions de novo. United States v. McCraney, 674 F.3d 614,

616 (6th Cir. 2012). “The Fourth Amendment mandates that a search warrant may only be issued

upon a showing of probable cause.” United States v. Thomas, 605 F.3d 300, 307 (6th Cir. 2010).

“Probable cause exists when there is a fair probability . . . that contraband or evidence of a crime will

be found in a particular place.” Id. (internal quotation marks omitted).

        When reviewing the sufficiency of a search warrant affidavit, we consider “whether the

totality of the circumstances supports a finding of probable cause, rather than engaging in line-by-

line scrutiny.” United States v. Woosley, 361 F.3d 924, 926 (6th Cir. 2004). “[W]here a known

person, named to the magistrate, to whose reliability an officer attests with some detail, states that

he has seen a particular crime and particular evidence, in the recent past, a neutral and detached

magistrate may believe that evidence of a crime will be found.” Id. (quoting United States v. Allen,

211 F.3d 970, 976 (6th Cir. 2000) (en banc)).

        Here, the affidavit supporting the search warrant stated that, during the previous twenty-four

hours, the officer seeking the warrant had been working on a case involving the making of

counterfeit money. The affidavit, while not a model of grammar, also stated that the officer was

working with a citizen informant who had provided credible information in previous cases “that got

convictions. Mr. Redden have equipment at River Heights Motel Room #121 which is used to make

counterfeit money.” While the affidavit could have been more explicit in its terms, it reasonably

conveyed that the officer received information from the informant, whose identity was disclosed to

                                                  -2-
No. 11-5660
United States v. Redden

the judge who issued the search warrant, that Redden had counterfeiting equipment in his motel

room. Under the totality of the circumstances, the judge who issued the search warrant had a

substantial basis for finding that the affidavit established probable cause to believe that evidence of

counterfeiting would be found in Redden’s motel room. See id. Further, even if the search warrant

were deficient, the evidence obtained during the search was admissible under the good-faith

exception to the exclusionary rule because, despite Redden’s argument to the contrary, there is no

evidence that the issuing judge abandoned his neutral and detached role, and the affidavit was not

so lacking in probable cause that belief in its existence was objectively unreasonable. See Thomas,
605 F.3d at 311.

       Accordingly, we affirm the district court’s order denying Redden’s motion to suppress.




                                                 -3-